Silicon Valley Bank

Loan and Security Agreement

Borrower: CHYRON CORPORATION

Address: 5 Hub Drive

Melville, New York 11747

Date: April 29, 2004

THIS LOAN AND SECURITY AGREEMENT

(this "Agreement") is entered into on the above date between SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 and with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business as Silicon Valley East ("Silicon"), and the
borrower named above (the "Borrower"), whose chief executive office is located
at the above address ("Borrower's Address"). The Schedule and Exhibits to this
Agreement (the "Schedule" and the "Exhibits," respectively) shall for all
purposes be deemed to be part of this Agreement, and the same are integral parts
of this Agreement. (Definitions of certain terms used in this Agreement are set
forth in Section 8 below.)



1. LOANS.

1.1 Loans

. Silicon will make loans to Borrower (the "Loans") up to the amounts (the
"Credit Limit") shown on the Schedule, provided no Default or Event of Default
has occurred and is continuing, and subject to deduction of any Reserves for
accrued interest and such other Reserves as Silicon deems proper from time to
time in its good faith business judgment. Amounts borrowed may be repaid and
reborrowed during the term of this Agreement.



1.2 Interest

. All Loans and all other monetary Obligations shall bear interest at the rate
shown on the Schedule, except where expressly set forth to the contrary in this
Agreement. Interest shall be payable monthly, on the last day of the month.
Interest may, in Silicon's discretion, be charged to Borrower's loan account,
and the same shall thereafter bear interest at the same rate as the other Loans.
Silicon may, in its discretion, charge interest to Borrower's Deposit Accounts
maintained with Silicon.



1.3 Overadvances

. If at any time or for any reason the total of all outstanding Loans and all
other monetary Obligations exceeds the Credit Limit (an "Overadvance"), Borrower
shall immediately pay the amount of the excess to Silicon, without notice or
demand. Without limiting Borrower's obligation to repay to Silicon the amount of
any Overadvance, Borrower agrees to pay Silicon interest on the outstanding
amount of any Overadvance, on demand, at the Default Rate.



1.4 Fees

. Borrower shall pay Silicon the fees shown on the Schedule, which are in
addition to all interest and other sums payable to Silicon and are not
refundable.



1.5 Loan Requests

. To obtain a Loan, Borrower shall make a request to Silicon by facsimile or
telephone. Loan requests received after 12:00 Noon will not be considered by
Silicon until the next Business Day. Silicon may rely on any telephone request
for a Loan given by a person previously identified by Borrower in writing as an
authorized representative of Borrower, and Borrower will indemnify Silicon for
any loss Silicon suffers as a result of that reliance. In the event Borrower has
elected to be on "non-borrowing reporting status" (see Section 6 of the
Schedule), Borrower shall furnish Silicon with a Loan request at least thirty
(30) days prior to the requested funding date.



1.6 Letters of Credit

. At the request of Borrower, Silicon may, in its good faith business judgment,
issue or arrange for the issuance of letters of credit for the account of
Borrower, in each case in form and substance



1

--------------------------------------------------------------------------------

 

satisfactory to Silicon in its sole discretion (collectively, "Letters of
Credit"). The aggregate face amount of all Letters of Credit outstanding from
time to time (plus all Silicon exposure under any foreign exchange contracts and
Cash Management Services) shall not exceed the amount shown on the Schedule (the
"Letter of Credit Sublimit"), and shall be reserved against Loans which would
otherwise be available hereunder, and in the event at any time there are
insufficient Loans available to Borrower for such reserve, Borrower shall
deposit and maintain with Silicon cash collateral in an amount at all times
equal to such deficiency, which shall be held as Collateral for all purposes of
this Agreement. Borrower shall pay all bank charges (including charges of
Silicon) for the issuance of Letters of Credit, together with such additional
fee as Silicon's letter of credit department shall charge in connection with the
issuance of the Letters of Credit. Any payment by Silicon under or in connection
with a Letter of Credit shall constitute a Loan hereunder on the date such
payment is made. Each Letter of Credit shall have an expiry date no later than
thirty days prior to the Maturity Date. Borrower hereby agrees to indemnify,
save, and hold Silicon harmless from any loss, cost, expense, or liability,
including payments made by Silicon, expenses, and reasonable attorneys' fees
incurred by Silicon arising out of or in connection with any Letters of Credit.
Borrower agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Silicon and opened for Borrower's account
or by Silicon's interpretations of any Letter of Credit issued by Silicon for
Borrower's account, and Borrower understands and agrees that Silicon shall not
be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrower's instructions or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto.
Borrower understands that Letters of Credit may require Silicon to indemnify the
issuing bank for certain costs or liabilities arising out of claims by Borrower
against such issuing bank. Borrower hereby agrees to indemnify and hold Silicon
harmless with respect to any loss, cost, expense, or liability incurred by
Silicon under any Letter of Credit as a result of Silicon's indemnification of
any such issuing bank. The provisions of this Loan Agreement, as it pertains to
Letters of Credit, and any other Loan Documents relating to Letters of Credit
are cumulative.

1.7 Cash Management Services Sublimit

. In addition to Section 1.6 above, Borrower may also use up to the amount set
forth on the Schedule for Cash Management Services. Such aggregate amounts
utilized under the Cash Management Services Sublimit shall at all times reduce
the amount otherwise available for Loans, letters of credit, foreign exchange
contracts or other credit accommodations hereunder. Any amounts Silicon pays on
behalf of Borrower or any amounts that are not paid by Borrower for any Cash
Management Services will be treated as Loans hereunder and will accrue interest
at the interest rate applicable to Loans.



2. SECURITY INTEREST.

2.1 Security Interest

. To secure the payment and performance of all of the Obligations when due, and
the performance of each of the Borrower's duties under this Agreement and all
documents executed in connection herewith, Borrower hereby grants to Silicon a
continuing security interest in all of Borrower's interest in the following,
whether now owned or hereafter acquired, and wherever located: All Inventory,
Equipment, Payment Intangibles, Letter-of-Credit Rights, Supporting Obligations,
Accounts, and General Intangibles, including, without limitation, all of
Borrower's Intellectual Property, Deposit Accounts, and all money, and all
property now or at any time in the future in Silicon's possession (including
claims and credit balances), and all proceeds (including proceeds of any
insurance policies, proceeds of proceeds and claims against third parties), all
products and all books and records related to any of the foregoing (all of the
foregoing, together with all other property in which Silicon may now or in the
future be granted a lien or security interest, is referred to herein,
collectively, as the "Collateral"). The security interest granted herein shall
be a first priority security interest in the Collateral. After the occurrence of
a Default, Silicon may place a "hold" on any Deposit Account pledged as
collateral. Borrower is not a party to, nor is bound by, any license or other
agreement with respect to which the Borrower is the licensee that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower's
interest in such license or agreement or any other property. Without prior
consent from Silicon, Borrower shall not enter into, or become bound by, any
such license or agreement which is reasonably likely to have a material impact
on Silicon's business or financial condition. Borrower shall take such steps as
Silicon requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for all such licenses or contract rights to be
deemed "Collateral" and for Silicon to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future.



2

--------------------------------------------------------------------------------

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

3.1 Corporate Existence and Authority

. Borrower is and will continue to be, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization. Borrower
is and will continue to be qualified and licensed to do business in all
jurisdictions in which any failure to do so would have a material adverse effect
on Borrower. The execution, delivery and performance by Borrower of this
Agreement, and all other documents contemplated hereby (i) have been duly and
validly authorized, (ii) are enforceable against Borrower in accordance with
their terms (except as enforcement may be limited by equitable principles and by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors' rights generally), (iii) do not violate Borrower's organizational
documents, or any law or any material agreement or instrument which is binding
upon Borrower or its property, and (iv)do not constitute grounds for
acceleration of any material indebtedness or obligation under any material
agreement or instrument which is binding upon Borrower or its property.



3.2 Name; Trade Names and Styles

. The name of Borrower set forth in the heading to this Agreement is its correct
name. Listed on the Perfection Certificate are all prior names of Borrower and
all of Borrower's present and prior trade names. Borrower shall give Silicon 30
days' prior written notice before changing its name or doing business under any
other name.



3.3 Place of Business; Location of Collateral

. The address set forth in the heading to this Agreement is Borrower's chief
executive office. In addition, Borrower has places of business and Collateral is
located only at the locations set forth on the Perfection Certificate. Borrower
will give Silicon at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, changing its
state of formation or moving any of the Collateral to a location other than
Borrower's Address or one of the locations set forth on the Perfection
Certificate, except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $10,000 fair market value
of Equipment is located.



3.4 Title to Collateral; Perfection; Permitted Liens

.



(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower.
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.

(b) Borrower has set forth in the Perfection Certificate all of Borrower's
Deposit Accounts, and Borrower will give Silicon five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon's
security interest in the Deposit Account and otherwise satisfactory to Silicon
in its good faith business judgment. Nothing herein limits any requirements
which may be set forth in the Schedule as to where Deposit Accounts will be
maintained.

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower's attorney-client privilege). Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

3

--------------------------------------------------------------------------------

 

(d) None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower's
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Silicon, use its best efforts to cause such third
party to execute and deliver to Silicon, in form acceptable to Silicon, such
waivers and subordinations as Silicon shall specify in its good faith business
judgment. Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

(e) Borrower hereby authorizes Silicon to file financing statements, without
notice to Borrower, with all appropriate jurisdictions in order to perfect or
protect Bank's interest or rights hereunder, which financing statements may
indicate the Collateral as "all assets of the Debtor" or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Silicon's discretion.

3.5 Maintenance of Collateral

. Borrower will maintain the Collateral in good working condition (ordinary wear
and tear excepted), and Borrower will not use the Collateral for any unlawful
purpose. Borrower will immediately advise Silicon in writing of any material
loss or damage to the Collateral.



3.6 Books and Records

. Borrower has maintained and will maintain at Borrower's Address complete and
accurate books and records, comprising an accounting system in accordance with
GAAP.



3.7 Financial Condition, Statements and Reports

. All financial statements now or in the future delivered to Silicon have been,
and will be, prepared in conformity with GAAP and now and in the future will
fairly present the results of operations and financial condition of Borrower, in
accordance with GAAP, at the times and for the periods therein stated. Between
the last date covered by any such statement provided to Silicon and the date
hereof, there has been no material adverse change in the financial condition or
business of Borrower. Borrower is now and will continue to be solvent.



3.8 Tax Returns and Payments; Pension Contributions

. Borrower has timely filed, and will timely file, all required tax returns and
reports, and Borrower has timely paid, and will timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions now or
in the future owed by Borrower. Borrower may, however, defer payment of any
contested taxes, provided that Borrower (i) in good faith contests Borrower's
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (ii) notifies Silicon in writing of the commencement
of, and any material development in, the proceedings, and (iii) posts bonds or
takes any other steps required to keep the contested taxes from becoming a lien
upon any of the Collateral. Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid, and shall
continue to pay all amounts necessary to fund all present and future pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not and will not withdraw from participation in, permit partial
or complete termination of, or permit the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency, without the
prior written authorization of Silicon.



3.9 Compliance with Law

. Borrower has, to the best of its knowledge, complied, and will comply, in all
material respects, with all provisions of all foreign, federal, state and local
laws and regulations applicable to Borrower, including, but not limited to,
those relating to Borrower's ownership of real or personal property, the conduct
and licensing of Borrower's business, and all environmental matters.



3.10 Litigation

. Except as disclosed in the Schedule, there is no claim, suit, litigation,
proceeding or investigation pending or (to the best of Borrower's knowledge)
threatened by or against Borrower in any court or before any governmental agency
which may result, either separately or in the aggregate, in any material adverse
change in the financial condition or business of Borrower, or in any material
impairment in the ability of Borrower to carry on its business in substantially
the same manner as it is now being conducted. Borrower will promptly inform
Silicon in writing of any claim, proceeding, litigation or investigation in the
future threatened or instituted by or against Borrower involving any single
claim of $50,000 or more, or involving $100,000 or more in the aggregate.



4

--------------------------------------------------------------------------------

 

3.11 Use of Proceeds

. All proceeds of all Loans shall be used solely for lawful business purposes.
Borrower is not purchasing or carrying any "margin stock" (as defined in
Regulation U of the Board of Governors of the Federal Reserve System) and no
part of the proceeds of any Loan will be used to purchase or carry any "margin
stock" or to extend credit to others for the purpose of purchasing or carrying
any "margin stock."



4. ACCOUNTS.

4.1 Representations Relating to Accounts

. Borrower represents and warrants to Silicon as follows: Each Account with
respect to which Loans are requested by Borrower shall, on the date each Loan is
requested and made, (i) represent an undisputed bona fide existing unconditional
obligation of the Account Debtor created by the sale, delivery, and acceptance
of goods or the rendition of services, or the non-exclusive licensing of
Intellectual Property, in the ordinary course of Borrower's business, and (ii)
meet the Minimum Eligibility Requirements set forth in Section 8 below.



4.2 Representations Relating to Documents and Legal Compliance

. Borrower represents and warrants to Silicon as follows: To the best of the
Borrower's knowledge, all statements made and all unpaid balances appearing in
all invoices, instruments and other documents evidencing the Accounts are and
shall be true and correct and all such invoices, instruments and other documents
and all of Borrower's books and records are and shall be genuine and in all
respects what they purport to be. All sales and other transactions underlying or
giving rise to each Account shall fully comply in all material respects with all
applicable laws and governmental rules and regulations. To the best of
Borrower's knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are and shall be genuine,
and all such documents, instruments and agreements are and shall be legally
enforceable in accordance with their terms.



4.3 Schedules and Documents Relating to Accounts

. Borrower shall deliver to Silicon transaction reports and schedules of
collections, as provided in the Schedule, on Silicon's standard forms; provided,
however, that Borrower's failure to execute and deliver the same shall not
affect or limit Silicon's security interest and other rights in all of
Borrower's Accounts, nor shall Silicon's failure to advance or lend against a
specific Account affect or limit Silicon's security interest and other rights
therein. In the event Borrower has elected to be on "non-borrowing reporting
status" (see Section 6 of the Schedule), Borrower shall furnish Silicon with a
Loan request at least thirty (30) days prior to the requested funding date.
Otherwise, Loan requests received after 12:00 Noon will not be considered by
Silicon until the next Business Day. Together with each such schedule and
assignment, or later if requested by Silicon, Borrower shall furnish Silicon
with copies (or, at Silicon's request, originals, which Silicon will copy and
return to Borrower) of all contracts, orders, invoices, and other similar
documents, and copies (or, at Silicon's request, originals which Silicon will
copy and return to Borrower) of all shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts, and Borrower warrants the
genuineness of all of the foregoing. Borrower shall also furnish to Silicon an
aged accounts receivable trial balance in such form and at such intervals as
Silicon shall request. In addition, Borrower shall deliver to Silicon, on its
request, copies (or, at Silicon's request, originals, which Silicon will copy
and return to Borrower) of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements and copies of all
credit memos.



4.4 Collection of Accounts

. Borrower shall cause the Account Debtors to remit all Accounts to Silicon and
Silicon shall hold all payments on, and proceeds of, Accounts in a lockbox
account, or such other "blocked account" as Silicon may specify, pursuant to a
blocked account agreement in such form as Silicon may specify. All such payments
on, and proceeds of, Accounts shall be applied to the Obligations in such order
as Silicon shall determine. Silicon or its designee may, at any time, notify
Account Debtors that the Accounts have been assigned to Silicon.



4.5 Remittance of Proceeds

. All proceeds arising from the disposition of any Collateral shall be
delivered, in kind, by Borrower to Silicon in the original form in which
received by Borrower not later than the following Business Day after receipt by
Borrower, to be applied to the Obligations in such order as Silicon shall
determine; provided that, if no Default or Event of Default has occurred and is
continuing, Borrower shall not be obligated to remit to Silicon the proceeds of
the sale of worn out or obsolete Equipment disposed of by Borrower in good faith
in an arm's length transaction for an aggregate purchase price of $25,000 or
less (for all such transactions



5

--------------------------------------------------------------------------------

 

 in any fiscal year). Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower's other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Silicon. Nothing in this Section 4.5 limits the restrictions on
disposition of Collateral set forth elsewhere in this Agreement.

4.6 Disputes

. Borrower shall notify Silicon promptly of all disputes or claims relating to
Accounts. Borrower shall not forgive (completely or partially), compromise or
settle any Account for less than payment in full, or agree to do any of the
foregoing, except that Borrower may do so, provided that: (i) Borrower does so
in good faith, in a commercially reasonable manner, in the ordinary course of
business, and in arm's length transactions, which are reported to Silicon on the
regular reports provided to Silicon; (ii) no Default or Event of Default has
occurred and is continuing; and (iii) taking into account all such discounts
settlements and forgiveness, the total outstanding Loans will not exceed the
Credit Limit. Silicon may, at any time after the occurrence of an Event of
Default, settle or adjust disputes or claims directly with Account Debtors for
amounts and upon terms which Silicon considers advisable in its reasonable
credit judgment and, in all cases, Silicon shall credit Borrower's Loan account
with only the net amounts received by Silicon in payment of any Accounts.



4.7 Returns

. Provided no Event of Default has occurred and is continuing, if any Account
Debtor returns any Inventory to Borrower, Borrower shall promptly determine the
reason for such return and promptly issue a credit memorandum to the Account
Debtor in the appropriate amount (sending a copy to Silicon with respect to any
such credit memorandum in excess of $15,000.00). In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Silicon
and immediately notify Silicon of the return of any Inventory, specifying the
reason for such return, the location and condition of the returned Inventory,
and on Silicon's request deliver such returned Inventory to Silicon.



4.8 Verification

. Silicon may, from time to time, verify directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, by
means of mail, telephone or otherwise, either in the name of Borrower or Silicon
or such other name as Silicon may choose.



4.9 No Liability

. Silicon shall not be responsible or liable for any shortage or discrepancy in,
damage to, or loss or destruction of, any goods, the sale or other disposition
of which gives rise to an Account, or for any error, act, omission, or delay of
any kind occurring in the settlement, failure to settle, collection or failure
to collect any Account, or for settling any Account in good faith for less than
the full amount thereof, nor shall Silicon be deemed to be responsible for any
of Borrower's obligations under any contract or agreement giving rise to an
Account. Nothing herein shall, however, relieve Silicon from liability for its
own gross negligence or willful misconduct.



5. ADDITIONAL DUTIES OF THE BORROWER.

5.1 Financial and Other Covenants

. Borrower shall at all times comply with the financial and other covenants set
forth in the Schedule.



5.2 Insurance

. Borrower shall, at all times insure all of the tangible personal property
Collateral and carry such other business insurance, with insurers reasonably
acceptable to Silicon, in such form and amounts as Silicon may reasonably
require and that are customary and in accordance with standard practices for
Borrower's industry and locations, and Borrower shall provide evidence of such
insurance to Silicon. All such insurance policies shall name Silicon as an
additional loss payee, and shall contain a lenders loss payee endorsement in
form reasonably acceptable to Silicon. Upon receipt of the proceeds of any such
insurance, Silicon shall apply such proceeds in reduction of the Obligations as
Silicon shall determine in its good faith business judgment, except that,
provided no Default or Event of Default has occurred and is continuing, Silicon
shall release to Borrower insurance proceeds totaling less than $100,000.
Silicon may require reasonable assurance that the insurance proceeds so released
will be used for reasonable corporate purposes. If Borrower fails to provide or
pay for any insurance, Silicon may, but is not obligated to, obtain the same at
Borrower's expense. Borrower shall promptly deliver to Silicon copies of all
material reports made to insurance companies.



5.3 Reports

. Borrower, at its expense, shall provide Silicon with the written reports set
forth in the Schedule, and such other written reports with respect to Borrower
(including budgets, sales projections, operating



6

--------------------------------------------------------------------------------

 

plans and other financial documentation), as Borrower may prepare in the normal
course and Silicon shall from time to time request in its good faith business
judgment.

5.4 Access to Collateral, Books and Records

. At reasonable times, and on one Business Day's notice, Silicon, or its agents,
shall have the right to inspect the Collateral, and the right to audit and copy
Borrower's books and records. Silicon shall take its best efforts to keep
confidential all information obtained in any such inspection or audit, but
Silicon shall have the right to disclose any such information to its auditors,
regulatory agencies, and attorneys, and pursuant to any subpoena or other legal
process provided that Silicon, to the extent permitted by law, shall endeavor to
provide Borrower with notice of such subpoena or other legal process. The
foregoing inspections and audits shall be conducted at such intervals and upon
such circumstances as Silicon reasonably deems appropriate and shall be
conducted at Borrower's expense. The charge therefor shall be $750 per person
per day (or such higher amount as shall represent Silicon's then current
standard charge for the same), plus reasonable out-of-pocket expenses. In the
event Borrower and Silicon schedule an audit more than 10 days in advance, and
Borrower seeks to reschedule the audit with less than 10 days' written notice to
Silicon, then (without limiting any of Silicon's rights or remedies), Borrower
shall pay Silicon a cancellation fee of $1,000 plus any out-of-pocket expenses
incurred by Silicon, to compensate Silicon for the anticipated costs and
expenses of the cancellation.



5.5 Negative Covenants

. Except as may be permitted in the Schedule, Borrower shall not, without
Silicon's prior written consent, which consent shall not be unreasonably
withheld, do any of the following: (i) merge or consolidate with another
corporation or entity; (ii) acquire any assets, except in the ordinary course of
business; (iii) enter into any other material transaction outside the ordinary
course of business; (iv) sell or transfer any Collateral, except for the sale of
finished Inventory in the ordinary course of Borrower's business, and except for
the sale of obsolete or unneeded Equipment in the ordinary course of business;
(v) store any Inventory or other Collateral with any warehouseman or other third
party other than "demo units" which may be housed at customer sites in the
ordinary course of business consistent with Borrower's existing practices; (vi)
sell any Inventory on a sale-or-return, guaranteed sale, consignment, or other
contingent basis; (vii) make any loans of any money or other assets other than
(a) loans of Equipment to Borrower's customers in the ordinary course of
business consistent with Borrower's existing practices and, (b) loans to
employees of Borrower in an amount not to exceed $20,000 in the aggregate ;
(viii) incur any debts outside the ordinary course of business; (ix) guarantee
or otherwise become liable with respect to the obligations of another party or
entity; (x) pay or declare any dividends on Borrower's stock (except for
dividends payable solely in stock of Borrower); (xi) redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of Borrower's stock; (xii) make
any change in Borrower's capital structure which would have a material adverse
effect on Borrower or on the prospect of repayment of the Obligations; (xiii)
engage, directly or indirectly, in any material business other than the business
currently engaged in by Borrower or reasonably related thereto; or (xiv)
dissolve or elect to dissolve. Transactions permitted by the foregoing
provisions of this Section are only permitted if no Default or Event of Default
would occur as a result of such transaction.



5.6 Litigation Cooperation

. Should any third-party suit or proceeding be instituted by or against Silicon
with respect to any Collateral or relating to Borrower, Borrower shall, without
expense to Silicon, make available Borrower and its officers, employees and, on
a best efforts basis, its agents, and Borrower's books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.



5.7 Further Assurances

. Borrower agrees, at its expense, on request by Silicon, to execute all
documents and take all actions, as Silicon may, in its good faith business
judgment, deem necessary or useful in order to perfect and maintain Silicon's
perfected first-priority security interest in the Collateral (subject to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement.



6. TERM.

6.1 Maturity Date

. This Agreement shall continue in effect until the maturity date set forth on
the Schedule (the "Maturity Date") subject to Section 6.2 below.



6.2 Payment of Obligations

. On the Maturity Date or on any earlier effective date of termination, Borrower
shall pay and perform in full all Obligations, whether evidenced by installment
notes or otherwise, and whether or not all or any part of such Obligations are
otherwise then due and payable. Without limiting the



7

--------------------------------------------------------------------------------

 

generality of the foregoing, if on the Maturity Date, or on any earlier
effective date of termination, there are any outstanding Letters of Credit
issued by Silicon or issued by another institution based upon an application,
guarantee, indemnity or similar agreement on the part of Silicon, then on such
date Borrower shall provide to Silicon cash collateral in an amount equal to
105% of the face amount of all such Letters of Credit plus all interest, fees
and cost due or to become due in connection therewith (as estimated by Silicon
in its good faith business judgment), to secure all of the Obligations relating
to said Letters of Credit, pursuant to Silicon's then standard form cash pledge
agreement. Notwithstanding any termination of this Agreement, all of Silicon's
security interests in all of the Collateral and all of the terms and provisions
of this Agreement shall continue in full force and effect until all Obligations
have been paid and performed in full; provided that Silicon may, in its sole
discretion, refuse to make any further Loans after termination. No termination
shall in any way affect or impair any right or remedy of Silicon, nor shall any
such termination relieve Borrower of any Obligation to Silicon, until all of the
Obligations have been paid and performed in full. Upon payment and performance
in full of all the Obligations, Silicon shall promptly deliver to Borrower
termination statements and such other documents as may be required to fully
terminate Silicon's security interests.

7. EVENTS OF DEFAULT AND REMEDIES.

7.1 Events of Default

. The occurrence of any of the following events shall constitute an "Event of
Default" under this Agreement, and Borrower shall give Silicon immediate written
notice thereof: (a) Any warranty, representation, statement, report or
certificate made or delivered to Silicon by Borrower or any of Borrower's
officers, employees or agents, now or in the future, shall be untrue or
misleading in a material respect; or (b) Borrower shall fail to pay when due any
Loan or any interest thereon or any other monetary Obligation; or (c) the total
Loans and other Obligations outstanding at any time shall exceed the Credit
Limit; or (d) Borrower shall fail to comply with any of the financial covenants
set forth in the Schedule or shall fail to perform any other non-monetary
Obligation which by its nature cannot be cured, or shall fail to permit Silicon
to conduct an inspection or audit as specified in Section 5.4 hereof; or (e)
Borrower shall fail to perform any other non-monetary Obligation, which failure
is not cured within 5 Business Days after the date due; or (f) any levy,
assessment, attachment, seizure, lien or encumbrance (other than a Permitted
Lien) is made on all or any part of the Collateral which is not cured within 10
days after the occurrence of the same, or immediately upon the service of
process upon Silicon seeking to attach by trustee or other process, any of
Borrower's funds on deposit with, or assets of the Borrower in the possession
of, Silicon; or (g) any default or event of default occurs under any obligation
secured by a Permitted Lien, which is not cured within any applicable cure
period or waived in writing by the holder of the Permitted Lien; or (h) Borrower
breaches any material contract or obligation, which has or may reasonably be
expected to have a material adverse effect on Borrower's business or financial
condition; or (i) Dissolution, termination of existence, insolvency or business
failure of Borrower; or appointment of a receiver, trustee or custodian, for all
or any part of the property of, assignment for the benefit of creditors by, or
the commencement of any proceeding by Borrower under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, now or in the future in effect;
or (j) the commencement of any proceeding against Borrower or any guarantor of
any of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 30 days after the date commenced; or (k) revocation or
termination of, or limitation or denial of liability upon, any guaranty of the
Obligations or any attempt to do any of the foregoing, or commencement of
proceedings by any guarantor of any of the Obligations under any bankruptcy or
insolvency law; or (l) revocation or termination of, or limitation or denial of
liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party to secure any or all of
the Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or (m) Borrower defaults under any agreement evidencing any
indebtedness to any third party; or (n) Borrower makes any payment on account of
any indebtedness or obligation which has been subordinated to the Obligations
other than as permitted in the applicable subordination agreement, or a default
occurs under any instrument evidencing such subordinated indebtedness, or the
holder of any such subordinated indebtedness accelerates all or any portion of
such subordinated indebtedness or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or (o) there shall be a change in the record or beneficial ownership
of the outstanding shares of stock of Borrower, in one or more transactions,
compared to the ownership of outstanding shares of stock of Borrower in effect
on the date hereof, which results in a change of voting control of Borrower,
without the prior written consent of Silicon; or (p) Borrower shall generally
not pay its debts as they become due, or Borrower shall conceal, remove or
transfer any



8

--------------------------------------------------------------------------------

 

part of its property, with intent to hinder, delay or defraud its creditors, or
make or suffer any transfer of any of its property which may be fraudulent under
any bankruptcy, fraudulent conveyance or similar law; or (q) there shall be (i)
a material impairment in the perfection or priority of Silicon's security
interest in the Collateral or in the value of such Collateral; (ii) a material
adverse change in the business, operations or condition (financial or otherwise)
of the Borrower; (iii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iv) Silicon determines, based upon information
available to it and in its reasonable judgment, that there is substantial
likelihood that Borrower shall fail to comply with one or more of the financial
covenants in Section 5.1 during the next succeeding financial reporting period;
or (r) Silicon, acting in good faith and in a commercially reasonable manner,
deems itself insecure because of the occurrence of an event prior to the
effective date hereof of which Silicon had no knowledge on the effective date;
or (s) Borrower shall breach any term of the IP Security Agreement granted by
the Borrower to Silicon. Silicon may cease making any Loans hereunder during any
of the above cure periods, and thereafter if an Event of Default has occurred
and is continuing.

7.2 Remedies

. Upon the occurrence and during the continuance of any Event of Default, and at
any time thereafter, Silicon, at its option, and without notice or demand of any
kind (all of which are hereby expressly waived by Borrower), may do any one or
more of the following: (a) Cease making Loans or otherwise extending credit to
Borrower under this Agreement or any other document or agreement; (b) Accelerate
and declare all or any part of the Obligations to be immediately due, payable,
and performable, notwithstanding any deferred or installment payments allowed by
any instrument evidencing or relating to any Obligation; (c) Take possession of
any or all of the Collateral wherever it may be found, and for that purpose
Borrower hereby authorizes Silicon without judicial process to enter onto any of
Borrower's premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge for so long as Silicon deems it reasonably necessary in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should Silicon seek to take possession of any
of the Collateral by court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that Silicon retain possession of, and not
dispose of, any such Collateral until after trial or final judgment; (d) Require
Borrower to assemble any or all of the Collateral and make it available to
Silicon at places designated by Silicon which are reasonably convenient to
Silicon and Borrower, and to remove the Collateral to such locations as Silicon
may deem advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, Silicon shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, and other Equipment and all other property
without charge; (f) Sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time Silicon obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Silicon shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as Silicon deems reasonable, or on Silicon's premises, or elsewhere and
the Collateral need not be located at the place of disposition. Silicon may
directly or through any affiliated company purchase or lease any Collateral at
any such public disposition, and if permissible under applicable law, at any
private disposition. Any sale or other disposition of Collateral shall not
relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes Silicon to endorse or sign Borrower's name on all collections,
receipts, instruments and other documents, to take possession of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Silicon's sole discretion,
to grant extensions of time to pay, compromise claims and settle Accounts and
the like for less than face value; (h) Offset against any sums in any of
Borrower's general, special or other Deposit Accounts with Silicon against any
or all the Obligations; and (i) Demand and receive possession of any of
Borrower's federal and state income tax returns and the books and records
utilized in the preparation thereof or referring thereto. All reasonable
attorneys' fees, expenses, costs, liabilities and obligations incurred by
Silicon with respect to the foregoing shall be added to and become part of the
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations. Without limiting
any of Silicon's rights and remedies, from and after the occurrence and during
the continuance of any Event of Default, the interest rate applicable to the
Obligations shall be increased by an additional four percent (4%) per annum (the
"Default Rate").



 

9

--------------------------------------------------------------------------------

 

7.3 Standards for Determining Commercial Reasonableness

. Borrower and Silicon agree that a sale or other disposition (collectively,
"sale") of any Collateral which complies with the following standards will
conclusively be deemed to be commercially reasonable: (i) Notice of the sale is
given to Borrower at least ten (10) days prior to the sale, and, in the case of
a public sale, notice of the sale is published at least five (5) days before the
sale in a newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
Silicon, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m; (v) Payment of the purchase price in
cash or by cashier's check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, Silicon may (but is not obligated to) direct
any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Silicon shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.



7.4 Power of Attorney

. Upon the occurrence and during the continuance of any Event of Default,
without limiting Silicon's other rights and remedies, Borrower grants to Silicon
an irrevocable power of attorney coupled with an interest, authorizing and
permitting Silicon (acting through any of its employees, attorneys or agents) at
any time, at its option, but without obligation, with or without notice to
Borrower, and at Borrower's expense, to do any or all of the following, in
Borrower's name or otherwise, but Silicon agrees to exercise the following
powers in a commercially reasonable manner: (a) Execute on behalf of Borrower
any documents that Silicon may, in its good faith business judgment, deem
advisable in order to perfect and maintain Silicon's security interest in the
Collateral, or in order to exercise a right of Borrower or Silicon, or in order
to fully consummate all the transactions contemplated under this Agreement, and
all other present and future agreements; (b) Execute on behalf of Borrower any
document exercising, transferring or assigning any option to purchase, sell or
otherwise dispose of or to lease (as lessor or lessee) any real or personal
property which is part of Silicon's Collateral or in which Silicon has an
interest; (c) Execute on behalf of Borrower, any invoices relating to any
Account, any draft against any Account Debtor and any notice to any Account
Debtor, any proof of claim in bankruptcy, any Notice of Lien, claim of
mechanic's, materialman's or other lien, or assignment or satisfaction of
mechanic's, materialman's or other lien; (d) Take control in any manner of any
cash or non-cash items of payment or proceeds of Collateral; endorse the name of
Borrower upon any instruments, or documents, evidence of payment or Collateral
that may come into Silicon's possession; (e) Endorse all checks and other forms
of remittances received by Silicon; (f) Pay, contest or settle any lien, charge,
encumbrance, security interest and adverse claim in or to any of the Collateral,
or any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (g) Grant extensions of time to pay, compromise claims and
settle Accounts and General Intangibles for less than face value and execute all
releases and other documents in connection therewith; (h) Pay any sums required
on account of Borrower's taxes or to secure the release of any liens therefor,
or both; (i) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral and obtain payment therefor; (j) Instruct any
third party having custody or control of any books or records belonging to, or
relating to, Borrower to give Silicon the same rights of access and other rights
with respect thereto as Silicon has under this Agreement; and (k) Take any
action or pay any sum required of Borrower pursuant to this Agreement and any
other present or future agreements. Any and all reasonable sums paid and any and
all reasonable costs, expenses, liabilities, obligations and attorneys' fees
incurred by Silicon with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the Obligations.
In no event shall Silicon's rights under the foregoing power of attorney or any
of Silicon's other rights under this Agreement be deemed to indicate that
Silicon is in control of the business, management or properties of Borrower.



7.5 Application of Proceeds

. All proceeds realized as the result of any sale of the Collateral shall be
applied by Silicon first to the reasonable costs, expenses, liabilities,
obligations and attorneys' fees incurred by Silicon in the exercise of its
rights under this Agreement, second to the interest due upon any of the
Obligations, and third to the principal of the Obligations, in such order as
Silicon shall determine in its sole discretion. Any surplus shall promptly be
paid to Borrower or other persons legally entitled thereto; Borrower shall
remain liable to Silicon for any deficiency. If, Silicon, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Silicon
shall have the option, exercisable at any time, in its good faith business
judgment, of either reducing the Obligations by the principal amount of purchase
price or deferring the reduction of the Obligations until the actual receipt by
Silicon of the cash therefor.



 

10

--------------------------------------------------------------------------------

 

7.6 Remedies Cumulative

. In addition to the rights and remedies set forth in this Agreement, Silicon
shall have all the other rights and remedies accorded a secured party under the
Massachusetts Uniform Commercial Code and under all other applicable laws, and
under any other instrument or agreement now or in the future entered into
between Silicon and Borrower, and all of such rights and remedies are cumulative
and none is exclusive. Exercise or partial exercise by Silicon of one or more of
its rights or remedies shall not be deemed an election, nor bar Silicon from
subsequent exercise or partial exercise of any other rights or remedies. The
failure or delay of Silicon to exercise any rights or remedies shall not operate
as a waiver thereof, but all rights and remedies shall continue in full force
and effect until all of the Obligations have been fully paid and performed.



8. DEFINITIONS.

As used in this Agreement, the following terms have the following meanings:

"Accounts" means all of Borrower's now owned and hereafter acquired accounts
(whether or not earned by performance), accounts receivable, health-care
insurance receivables, rights to payment, letters of credit, contract rights,
chattel paper, instruments, securities, securities accounts, investment
property, documents and all other forms of obligations at any time owing to
Borrower, all guaranties and other security therefor, all merchandise returned
to or repossessed by Borrower, and all rights of stoppage in transit and all
other rights or remedies of an unpaid vendor, lienor or secured party.

"Account Debtor" means the obligor on an Account.

"Affiliate" means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

"Business Day" means a day on which Silicon is open for business.

"Cash Management Services" means Silicon's cash management services, direct
deposit of payroll, business credit card, and check cashing services as may be
further identified in the various cash management services agreements related to
such Cash Management Services.

"Code" means the Uniform Commercial Code as adopted and in effect in the
Commonwealth of Massachusetts from time to time.

"Collateral" has the meaning set forth in Section 2.1 above.

"Default" means any event which with notice or passage of time or both, would
constitute an Event of Default.

"Default Rate" has the meaning set forth in Section 7.2 above.

"Deferred Revenue" is all amounts received in advance of performance under
contracts and not yet recognized as revenue.

"Deposit Account" has the meaning set forth in Section 9-102 of the Code.

"Eligible Accounts" means Accounts, General Intangibles, and Payment Intangibles
arising in the ordinary course of Borrower's business from the sale of goods or
the rendition of services, or the non-exclusive licensing of Intellectual
Property, which Silicon, in its good faith business judgment, shall deem
eligible for borrowing. Without limiting the fact that the determination of
which Accounts are eligible for borrowing is a matter of Silicon's discretion,
the following (the "Minimum Eligibility Requirements") are the minimum
requirements for an Account to be an Eligible Account: (i) the Account must not
be outstanding for more than 90 days from its invoice date, (ii) the Account
must not represent progress billings, be due under a fulfillment or requirements
contract with the Account Debtor or represent Deferred Revenue to be received
for the prior two months of billings associated

11

--------------------------------------------------------------------------------

 

therewith, (iii) the Account must not be subject to any contingencies (including
Accounts arising from sales on consignment, guaranteed sale or other terms
pursuant to which payment by the Account Debtor may be conditional, except as
may otherwise be acceptable to Silicon in its discretion), (iv) the Account must
not be owing from an Account Debtor with whom the Borrower has any dispute
(whether or not relating to the particular Account), (v) the Account must not be
owing from an Affiliate of Borrower, (vi) the Account must not be owing from an
Account Debtor which is subject to any insolvency or bankruptcy proceeding, or
whose financial condition is not acceptable to Silicon, or which, fails or goes
out of a material portion of its business, (vii) the Account must not be owing
from the United States or any department, agency or instrumentality thereof
(unless there has been compliance, to Silicon's satisfaction, with the United
States Assignment of Claims Act), (viii) the Account must not be owing from an
Account Debtor located outside the United States (unless pre-approved by Silicon
in its discretion in writing, or backed by a letter of credit satisfactory to
Silicon, or FCIA insured satisfactory to Silicon), and (ix) the Account must not
be owing from an Account Debtor to whom Borrower is or may be liable for goods
purchased from such Account Debtor or otherwise. Accounts owing from one Account
Debtor will not be deemed Eligible Accounts to the extent they exceed 25% of the
total Accounts outstanding. In addition, if more than 50% of the Accounts owing
from an Account Debtor are outstanding more than 90 days from their invoice date
(without regard to unapplied credits) or are otherwise not eligible Accounts,
then all Accounts owing from that Account Debtor will be deemed ineligible for
borrowing. Silicon may, from time to time, in its good faith business judgment,
revise the Minimum Eligibility Requirements, upon written notice to the
Borrower.

"Equipment" means all of Borrower's present and hereafter acquired machinery,
molds, machine tools, motors, furniture, equipment, furnishings, fixtures, trade
fixtures, motor vehicles, tools, parts, dyes, jigs, goods and other tangible
personal property (other than Inventory) of every kind and description used in
Borrower's operations or owned by Borrower and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions or improvements to any of the foregoing, wherever
located.

"Event of Default" means any of the events set forth in Section 7.1 of this
Agreement.

"GAAP" means generally accepted accounting principles, consistently applied.

"General Intangibles" means all general intangibles of Borrower, whether now
owned or hereafter created or acquired by Borrower, including, without
limitation, all choses in action, rights to payment for credit extended, amounts
due to Borrower, credit memoranda in favor of Borrower, warranty claims, causes
of action, corporate or other business records, deposits, Deposit Accounts,
inventions, designs, drawings, blueprints, patents, patent applications,
trademarks and the goodwill of the business symbolized thereby, names, trade
names, trade secrets, goodwill, copyrights, registrations, licenses, franchises,
customer lists, security and other deposits, rights in all litigation presently
or hereafter pending for any cause or claim (whether in contract, tort or
otherwise), and all judgments now or hereafter arising therefrom, all claims of
Borrower against Silicon, rights to purchase or sell real or personal property,
rights as a licensor or licensee of any kind, royalties, telephone numbers,
proprietary information, purchase orders, and all insurance policies and claims
(including without limitation life insurance, key man insurance, credit
insurance, liability insurance, property insurance and other insurance), tax
refunds and claims, computer programs, discs, tapes and tape files, claims under
guaranties, security interests or other security held by or granted to Borrower,
all rights to indemnification and all other intangible property of every kind
and nature (other than Accounts).

"Intellectual Property" is the Intellectual Property Collateral, as defined in
the IP Security Agreement.

"IP Security Agreement" means that certain Intellectual Property Security
Agreement of even date herewith by and between Borrower and Silicon.

"Inventory" means all of Borrower's now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any contract of service or held for sale or lease (including without limitation
all raw materials, work in process, finished goods and goods in transit), and
all materials and supplies of every kind, nature and description which are or
might be used or consumed in Borrower's business or used in connection with the
manufacture, packing, shipping, advertising, selling or finishing of such goods,
merchandise or other personal property, and all warehouse receipts, documents of
title and other documents representing any of the foregoing.

 

12

--------------------------------------------------------------------------------

 

"Letter-of-Credit Rights" means all letter-of-credit rights including, without
limitation, "letter-of-credit rights" as defined in the Code and also any right
to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

"Loan Documents" means, collectively, this Agreement, the Perfection
Certificate, the IP Security Agreement, and all other present and future
documents, instruments and agreements between Silicon and Borrower, including,
but not limited to those relating to this Agreement, and all amendments and
modifications thereto and replacements therefor.

"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Silicon, whether evidenced by this Agreement or any note or other
instrument or document, including, without limitation, the Borrower's
obligations pursuant to the IP Security Agreement, whether arising from an
extension of credit, opening of a letter of credit, banker's acceptance, foreign
exchange contracts, loan, Cash Management Services, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by Silicon in Borrower's debts
owing to others), absolute or contingent, due or to become due, including,
without limitation, all interest, charges, expenses, fees, attorney's fees,
expert witness fees, audit fees, letter of credit fees, collateral monitoring
fees, closing fees, facility fees, termination fees, minimum interest charges
and any other sums chargeable to Borrower under this Agreement or under any
other present or future instrument or agreement between Borrower and Silicon.

"Payment" means all checks, wire transfers and other items of payment received
by Silicon (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower's outstanding Loans or, if the balance of the Loans
have been reduced to zero, for credit to its Deposit Accounts.

"Payment Intangibles" means all payment intangibles including, without
limitation, "payment intangibles" as defined in the Code and also any general
intangible under which the Account Debtor's primary obligation is a monetary
obligation.

"Perfection Certificate" means all that certain Perfection Certificate of even
date herewith executed by Borrower in favor of Silicon.

"Permitted Liens" means the following: (i) purchase money security interests in
specific items of Equipment and/or leases of specific items of Equipment in an
amount not to exceed $500,000.00 in the aggregate at any time during the term of
this Agreement; (ii) liens for taxes not yet payable; (iii) additional security
interests and liens consented to in writing by Silicon, which consent shall not
be unreasonably withheld; (iv) security interests being terminated substantially
concurrently with this Agreement; (v) liens of materialmen, mechanics,
warehousemen, carriers, or other similar liens arising in the ordinary course of
business and securing obligations which are not delinquent; (vi) liens incurred
in connection with the extension, renewal or refinancing of the indebtedness
secured by liens of the type described above in clause (i) above, provided that
any extension, renewal or replacement lien is limited to the property encumbered
by the existing lien and the principal amount of the indebtedness being
extended, renewed or refinanced does not increase; and (vii)Liens in favor of
customs and revenue authorities which secure payment of customs duties in
connection with the importation of goods. Silicon will have the right to
require, as a condition to its consent under subsection (iii) above, that the
holder of the additional security interest or lien sign an intercreditor
agreement on Silicon's then standard form, acknowledge that the security
interest is subordinate to the security interest in favor of Silicon, and agree
not to take any action to enforce its subordinate security interest so long as
any Obligations remain outstanding, and that Borrower agree that any uncured
default in any obligation secured by the subordinate security interest shall
also constitute an Event of Default under this Agreement.

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

"Reserves" means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in good faith reducing the amount of
Loans, Letters of Credit and other financial accommodations which would
otherwise be available to Borrower under the lending formula(s) provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Silicon in good faith, do

13

--------------------------------------------------------------------------------

 

or may affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Silicon in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Silicon's good faith belief that any collateral report or
financial information furnished by or on behalf of Borrower or any guarantor to
Silicon is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Silicon determines in
good faith constitutes an Event of Default or may, with notice or passage of
time or both, constitute an Event of Default.

"Supporting Obligations" means all supporting obligations including, without
limitation, "supporting obligations" as defined in the Code and also any
letter-of-credit right or secondary obligation which supports the payment or
performance of an account, chattel paper, a document, a general intangible, an
instrument, or investment property.

Other Terms

. All accounting terms used in this Agreement, unless otherwise indicated, shall
have the meanings given to such terms in accordance with GAAP. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meanings
provided by the Code, to the extent such terms are defined therein.



9. GENERAL PROVISIONS.

9.1 Interest Computation; Float Charge

. In computing interest on the Obligations, all Payments received after 12:00
Noon on any day shall be deemed received on the next Business Day. In addition,
Silicon shall be entitled to charge Borrower a "float" charge in an amount equal
to three Business Days interest, at the interest rate applicable to the Loans,
on all Payments received by Silicon. Said float charge is not included in
interest for purposes of computing Minimum Monthly Interest (if any) under this
Agreement. The float charge for each month shall be payable on the last day of
the month. Silicon shall not, however, be required to credit Borrower's account
for the amount of any item of payment which is unsatisfactory to Silicon in its
good faith business judgment, and Silicon may charge Borrower's loan account for
the amount of any item of payment which is returned to Silicon unpaid.



9.2 Application of Payments

. All payments with respect to the Obligations may be applied, and in Silicon's
good faith business judgment reversed and re-applied, to the Obligations, in
such order and manner as Silicon shall determine in its good faith business
judgment.



9.3 Charges to Accounts

. Silicon may, in its discretion, require that Borrower pay monetary Obligations
in cash to Silicon, or charge them to Borrower's Loan account, in which event
they will bear interest at the same rate applicable to the Loans. Silicon may
also, in its discretion, charge any monetary Obligations to Borrower's Deposit
Accounts maintained with Silicon.



9.4 Monthly Accountings

. Silicon shall provide Borrower monthly with an account of advances, charges,
expenses and payments made pursuant to this Agreement. Such account shall be
deemed correct, accurate and binding on Borrower and an account stated (except
for reverses and reapplications of payments made and corrections of errors
discovered by Silicon), unless Borrower notifies Silicon in writing to the
contrary within sixty (60) days after each account is rendered, describing the
nature of any alleged errors or omissions.



9.5 Notices

. All notices to be given under this Agreement shall be in writing and shall be
given either personally or by reputable private delivery service or by regular
first-class mail, or certified mail return receipt requested, addressed to
Silicon or Borrower at the addresses shown in the heading to this Agreement, or
at any other address designated in writing by one party to the other party.
Notices to Silicon shall be directed to the Commercial Finance Division, to the
attention of the Division Manager or the Division Credit Manager. Silicon shall
endeavor to deliver any and all notices to Borrower to the attention of the
Chief Financial Officer of Borrower. All notices shall be deemed to have been
given upon delivery in the case of notices personally delivered, or at the
expiration of one Business Day following delivery to the private delivery
service, or two Business Days following the deposit thereof in the United States
mail, with postage prepaid.



 

14

--------------------------------------------------------------------------------

 

9.6 Severability

. Should any provision of this Agreement be held by any court of competent
jurisdiction to be void or unenforceable, such defect shall not affect the
remainder of this Agreement, which shall continue in full force and effect.



9.7 Integration

. This Agreement and such other written agreements, documents and instruments as
may be executed in connection herewith are the final, entire and complete
agreement between Borrower and Silicon and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.



9.8 Waivers; Indemnity

. The failure of Silicon at any time or times to require Borrower to strictly
comply with any of the provisions of this Agreement or any other present or
future agreement between Borrower and Silicon shall not waive or diminish any
right of Silicon later to demand and receive strict compliance therewith. Any
waiver of any default shall not waive or affect any other default, whether prior
or subsequent, and whether or not similar. None of the provisions of this
Agreement or any other agreement now or in the future executed by Borrower and
delivered to Silicon shall be deemed to have been waived by any act or knowledge
of Silicon or its agents or employees, but only by a specific written waiver
signed by an authorized officer of Silicon and delivered to Borrower. Borrower
waives the benefit of all states of limitations relating to any of the
Obligations or this Agreement or any document related hereto, and Borrower
waives demand, protest, notice of protest and notice of default or dishonor,
notice of payment and nonpayment, release, compromise, settlement, extension or
renewal of any commercial paper, instrument, account, General Intangible,
document or guaranty at any time held by Silicon on which Borrower is or may in
any way be liable, and notice of any action taken by Silicon, unless expressly
required by this Agreement. Borrower hereby agrees to indemnify Silicon and its
affiliates, subsidiaries, parent, directors, officers, employees, agents, and
attorneys, and to hold them harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties, costs
and expenses (including reasonable attorneys' fees), of every kind, which they
may sustain or incur based upon or arising out of any of the Obligations, or any
relationship or agreement between Silicon and Borrower, or any other matter,
relating to Borrower or the Obligations; provided, that this indemnity shall not
extend to damages proximately caused by the indemnitee's own gross negligence or
wilful misconduct. Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.



9.9 No Liability for Ordinary Negligence

. Neither Silicon, nor any of its directors, officers, employees, agents,
attorneys or any other Person affiliated with or representing Silicon shall be
liable for any claims, demands, losses or damages, of any kind whatsoever, made,
claimed, incurred or suffered by Borrower or any other party through the
ordinary negligence of Silicon, or any of its directors, officers, employees,
agents, attorneys or any other Person affiliated with or representing Silicon,
but nothing herein shall relieve Silicon from liability for its own gross
negligence or willful misconduct.



9.10 Amendment

. The terms and provisions of this Agreement may not be waived or amended,
except in a writing executed by Borrower and a duly authorized officer of
Silicon.



9.11 Time of Essence

. Time is of the essence in the performance by Borrower of each and every
obligation under this Agreement.



9.12 Attorneys Fees and Costs

. Borrower shall reimburse Silicon for all reasonable attorneys' fees and all
filing, recording, search, title insurance, appraisal, audit, and other
reasonable costs incurred by Silicon, pursuant to, or in connection with, or
relating to this Agreement (whether or not a lawsuit is filed), including, but
not limited to, any reasonable attorneys' fees and costs Silicon incurs in order
to do the following: prepare and negotiate this Agreement and all present and
future documents relating to this Agreement; obtain legal advice in connection
with this Agreement or Borrower; enforce, or seek to enforce, any of its rights;
prosecute actions against, or defend actions by, Account Debtors; commence,
intervene in, or defend any action or proceeding; initiate any complaint to be
relieved of the automatic stay in bankruptcy; file or prosecute any probate
claim, bankruptcy claim, third-party claim, or other claim; examine, audit,
copy, and inspect any of the Collateral or any of Borrower's books and records;
protect, obtain possession of, lease, dispose of, or otherwise enforce Silicon's
security interest in, the



15

--------------------------------------------------------------------------------

 

Collateral; and otherwise represent Silicon in any litigation relating to
Borrower. In satisfying Borrower's obligation hereunder to reimburse Silicon for
attorneys fees, Borrower may, for convenience, issue checks directly to
Silicon's attorneys, Riemer & Braunstein, LLP, but Borrower acknowledges and
agrees that Riemer & Braunstein, LLP is representing only Silicon and not
Borrower in connection with this Agreement. If either Silicon or Borrower files
any lawsuit against the other predicated on a breach of this Agreement, Silicon
shall be entitled to recover its reasonable costs and attorneys' fees, including
(but not limited to) reasonable attorneys' fees and costs incurred in the
enforcement of, execution upon or defense of any order, decree, award or
judgment. All attorneys' fees and costs to which Silicon may be entitled
pursuant to this Section 9.12 shall immediately become part of Borrower's
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

9.13 Benefit of Agreement

. The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrower and Silicon; provided, however, that Borrower may
not assign or transfer any of its rights under this Agreement without the prior
written consent of Silicon, and any prohibited assignment shall be void. No
consent by Silicon to any assignment shall release Borrower from its liability
for the Obligations.



9.14 Joint and Several Liability

. If Borrower consists of more than one Person, their liability shall be joint
and several, and the compromise of any claim with, or the release of, any
Borrower shall not constitute a compromise with, or a release of, any other
Borrower.



9.15 Limitation of Actions

. Any claim or cause of action by Borrower against Silicon, its directors,
officers, employees, agents, accountants or attorneys, based upon, arising from,
or relating to this Loan Agreement, or any other present or future document or
agreement, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, occurred,
done, omitted or suffered to be done by Silicon, its directors, officers,
employees, agents, accountants or attorneys, shall be barred unless asserted by
Borrower by the commencement of an action or proceeding in a court of competent
jurisdiction by the filing of a complaint within one year after the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based, and the service of a summons and complaint on an officer of
Silicon, or on any other person authorized to accept service on behalf of
Silicon, within thirty (30) days thereafter. Borrower agrees that such one-year
period is a reasonable and sufficient time for Borrower to investigate and act
upon any such claim or cause of action. The one-year period provided herein
shall not be waived, tolled, or extended except by the written consent of
Silicon in its sole discretion. This provision shall survive any termination of
this Loan Agreement or any other present or future agreement.



9.16 Right of Set-Off

. Borrower and any guarantor hereby grant to Silicon a lien, security interest,
and right of setoff as security for all Obligations to Silicon, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping, or
control of Silicon or any entity under the control of Silicon Valley Bank or in
transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Silicon may set
off the same or any part thereof and apply the same to any liability or
obligation of Borrower and any guarantor then due and regardless of the adequacy
of any other collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE SILICON
TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS, OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVED.



9.17 Section Headings; Construction

. Section headings are only used in this Agreement for convenience. Borrower and
Silicon acknowledge that the headings may not describe completely the subject
matter of the applicable section, and the headings shall not be used in any
manner to construe, limit, define or interpret any term or provision of this
Agreement. The term "including", whenever used in this Agreement, shall mean
"including (but not limited to)". This Agreement has been fully reviewed and
negotiated between the parties and no uncertainty or ambiguity in any term or
provision of this Agreement shall be construed strictly against Silicon or
Borrower under any rule of construction or otherwise.



 

16

--------------------------------------------------------------------------------

 

9.18 Governing Law; Jurisdiction; Venue

. This Agreement and all acts and transactions hereunder and all rights and
obligations of Silicon and Borrower shall be governed by the laws of the
Commonwealth of Massachusetts. As a material part of the consideration to
Silicon to enter into this Agreement, Borrower (i) agrees that all actions and
proceedings relating directly or indirectly to this Agreement shall, at
Silicon's option, be litigated in state or federal courts located within
Massachusetts; (ii) consents to the jurisdiction and venue of any such court and
consents to service of process in any such action or proceeding by personal
delivery or any other method permitted by law; and (iii) waives any and all
rights Borrower may have to object to the jurisdiction of any such court, or to
transfer or change the venue of any such action or proceeding, provided,
however, that if for any reason Silicon cannot avail itself of such courts in
the Commonwealth of Massachusetts, Borrower accepts jurisdiction of the courts
and venue in Santa Clara, California.



9.19 Mutual Waiver of Jury Trial

. BORROWER AND SILICON EACH HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO, THIS
AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN SILICON
AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF SILICON OR BORROWER OR ANY OF
THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS
AFFILIATED WITH SILICON OR BORROWER, IN ALL OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE.



9.20 Confidentiality

. In handling any confidential information, Silicon shall exercise the same
degree of care that it exercises for its own proprietary information, but
disclosure of information may be made: (i) to Silicon's subsidiaries or
affiliates in connection with their present or prospective business relations
with Borrower; (ii) to prospective transferees or purchasers of any interest in
the Loans; (iii) as required by law, regulation, subpoena, or other order,
provided that, to the extent permitted by law, Silicon endeavors to notify
Borrower of such requirement; (iv) as required in connection with Silicon's
examination or audit; and (v) as Silicon considers appropriate in exercising
remedies under this Agreement. Confidential information does not include
information that either: (a) is in the public domain or in Silicon's possession
when disclosed to Silicon, or becomes part of the public domain after disclosure
to Silicon (through no act or omission of Silicon); or (b) is disclosed to
Silicon by a third party, which third party is not under any non-disclosure
obligation.



9.21 Counterparts

. This Agreement may be executed in multiple counterparts, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

Borrower:

CHYRON CORPORATION

By: /s/ Gerald J. Kieliszak

Gerald J. Kieliszak

Senior Vice President & Chief Financial Officer

 

Silicon:

SILICON VALLEY BANK, d/b/a

SILICON VALLEY EAST

By: /s/ Nancy E. Funkhouser

Nancy E. Funkhouser

Title: VP

17

--------------------------------------------------------------------------------

 

Silicon Valley Bank

Schedule

to



Loan and Security Agreement

Borrower: CHYRON CORPORATION

Address: 5 Hub Drive

Melville, New York 11747

Date: April 29, 2004

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-borrower of even date.

1. Credit Limit

(Section 1.1): An amount not to exceed the lesser of (A) or (B), below:

(A)

(i) $2,500,000.00 (the "Maximum Credit Limit"); minus

(ii) the aggregate amounts then undrawn on all outstanding letters of credit,
foreign exchange contracts, or any other accommodations issued or incurred, or
caused to be issued or incurred by Silicon for the account and/or benefit of the
Borrower.

(B)

(i) 80% of the amount of the Borrower's Eligible Accounts; minus

(ii) the aggregate amounts then undrawn on all outstanding letters of credit,
foreign exchange contracts, or any other accommodations issued or incurred, or
caused to be issued or incurred by Silicon for the account and/or benefit of the
Borrower.

Silicon may, from time to time, modify the advance rate(s) set forth herein in
its good faith business judgment upon notice to Borrower based on changes in
collection experience with respect to the Accounts or other issues or factors
relating to the Accounts or the Collateral.

Letter of Credit/Foreign Exchange Contract/Cash Management Services Sublimit

(Section 1.6, 1.7): $500,000.00

2. Interest.

Interest Rate

(Section 1.2):



A rate equal to the "Prime Rate" in effect from time to time, plus 2.00% per
annum. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. "Prime Rate" means the greater of (i) 4.00%, or
(ii) the rate announced from time to time by Silicon as its "prime rate;" it is
a base rate upon which other rates charged by Silicon are based, and it is not
necessarily the best rate available at Silicon. The interest rate applicable to
the Obligations shall change on each date there is a change in the Prime Rate.

Minimum Monthly

1

--------------------------------------------------------------------------------

 

Interest

(Section 1.2): Not applicable.



3. Fees

(Section 1.4):



Loan Fee: $65,000.00 payable concurrently herewith.

Collateral Handling Fee: $1,000.00 ($500.00 when not borrowing and Borrower has
advised Silicon that it has elected to be on "non-borrowing reporting status"
pursuant to Section 6, below) per month, payable in arrears.

Unused Line Fee: In the event, in any calendar month (or portion thereof at the
beginning and end of the term hereof), the average daily principal balance of
the Loans outstanding during the month is less than the amount of the Maximum
Credit Limit, Borrower shall pay Silicon an unused line fee in an amount equal
to .50% per annum on the difference between the amount of the Maximum Credit
Limit and the average daily principal balance of the Loans outstanding during
the month, which unused line fee shall be computed and paid monthly, in arrears,
on the first day of the following month.

Early Termination Fee: If the Obligations are voluntarily or involuntarily
prepaid or if this Agreement is otherwise terminated prior to its maturity, the
Borrower shall pay to Silicon a termination fee in the amount equal to
$25,000.00, provided that no such termination fee shall be charged if the credit
facility hereunder is replaced or transferred to another division of Silicon.
The termination fee shall be due and payable upon prepayment by the Borrower in
the case of voluntary prepayments or upon demand by Silicon in the event of
involuntary prepayment, and if not paid immediately shall bear interest at a
rate equal to the highest rate applicable to any of the Obligations.

4. Maturity Date

(Section 6.1): April 15, 2005.

5. FINANCIAL Covenants

(Section 5.1): Borrower shall comply with each of the following covenant(s).
Compliance shall be determined as of the end of each month, except as otherwise
specifically provided below:

a. Minimum Tangible Net Worth:

Borrower shall maintain a Tangible Net Worth of not less than the sum of (i)
plus (ii) below:

(i) $2,000,000.00, from the date of this Agreement until the Maturity Date;

(ii) 85% of all consideration received after the date hereof from proceeds from
the issuance of any equity securities of the Borrower and/or subordinated debt
incurred by the Borrower.

In no event shall the amount of this Minimum Tangible Net Worth covenant be
decreased.

b. Minimum Cash or Excess Availability:

The Borrower shall at all times maintain $500,000.00 in (i) cash deposits
maintained at Silicon, and/or (ii) excess "availability" under this Agreement
(net of Loans, Letters of Credit or other indebtedness under this Agreement), as
determined by Silicon based upon the Credit Limit restrictions set forth in
Section 1 above).

Definitions

. For purposes of the foregoing financial covenants, the following term shall
have the following meaning:



 

2

--------------------------------------------------------------------------------

 

"Liabilities" shall have the meaning ascribed thereto by generally accepted
accounting principles.

"Tangible Net Worth" shall mean the excess of total assets over total
liabilities, determined in accordance with generally accepted accounting
principles, with the following adjustments:

(A) there shall be excluded from assets: (i) notes, accounts receivable and
other obligations owing to the Borrower from its officers or other Affiliates,
and (ii) all assets which would be classified as intangible assets under
generally accepted accounting principles, including without limitation goodwill,
licenses, patents, trademarks, trade names, copyrights, capitalized software and
organizational costs, licenses and franchises

(B) there shall be excluded from liabilities: all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by Silicon or by language in the instrument evidencing the
indebtedness which is acceptable to Silicon in its discretion.

6. Reporting.

(Section 5.3):

Borrower shall provide Silicon with the following:

1. Weekly (monthly, if no amounts are outstanding under this Agreement and
Borrower has advised Silicon in writing that it has elected to be on
"non-borrowing reporting status"), and upon each loan request, borrowing base
certificates and transaction reports.

2. Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within fifteen days after the end of each month.

3. Monthly accounts receivable agings, aged by invoice date, and receivable
reconciliations, within fifteen days after the end of each month.

4. Monthly unaudited financial statements on a consolidated and consolidating
basis, as soon as available, and in any event within thirty days after the end
of each month.

5. Monthly Compliance Certificates, within thirty days after the end of each
month, in such form as Silicon shall reasonably specify, signed by the Chief
Financial Officer of Borrower, certifying, to his knowledge that as of the end
of such month Borrower was in material full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing full
compliance with the financial covenants set forth in this Agreement and such
other information as Silicon shall reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks.

6. Quarterly unaudited financial statements on a consolidated and consolidating
basis, as soon as available, and in any event within forty-five days after the
end of each fiscal quarter of Borrower.

7. Annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrower at
least annually, as soon as approved by the Board of Directors of Borrower but in
any case no later than February 15 of each year this Agreement is in effect.

8. Annual audited financial statements on a consolidated and consolidating
basis, as soon as available, and in any event within 120 days following the end
of Borrower's fiscal year, prepared under GAAP, consistently applied, together
with an unqualified opinion on the financial statements from an independent
certified public accounting firm reasonably acceptable to Silicon.

9. Such additional reports and information as Silicon may from time to time
specify.

 

3

--------------------------------------------------------------------------------

 

7. Other Covenants

(Section 5.1): Borrower shall at all times comply with all of the following
additional covenants:

(1) Banking Relationship

. In order for Silicon to properly monitor its loan arrangement with the
Borrower, Borrower shall at all times maintain its primary banking relationship
with Silicon, with all significant deposits to be maintained at Silicon
(Borrower may maintain its existing account with Fleet Bank provided the balance
maintained therein does not exceed $100,000.00).



(2) Subordination of Inside Debt

. All present and future indebtedness of the Borrower to its officers, directors
and shareholders for borrowed money ("Inside Debt") shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement on
Silicon's standard form. [Borrower represents and warrants that there is no
Inside Debt presently outstanding]. Prior to incurring any Inside Debt in the
future, Borrower shall cause the person to whom such Inside Debt will be owed to
execute and deliver to Silicon a subordination agreement on Silicon's standard
form.



(3) Subordination Agreements

. Borrower warrants and represents that (i) its indebtedness to the parties set
forth in EXHIBIT 7-3 annexed hereto is subordinate to the Obligations to
Silicon, and (ii) the present unpaid balances of the indebtedness of Borrower to
such persons is in the amounts set forth in EXHIBIT 7-3, and Borrower shall
cause such subordination terms to continue in full force and effect at all times
during the term of this Agreement. Prior to incurring any additional
indebtedness, Borrower shall cause each creditor to execute and deliver to
Silicon a subordination agreement on Silicon's standard form subordinating to
the Obligations the indebtedness of Borrower to any such creditor.



(4) Intellectual Property Security Agreement

. As a condition precedent to the effectiveness of this Agreement, Borrower
shall have executed and delivered to Silicon an Intellectual Property Security
Agreement (the "IP Security Agreement") substantially in the form attached
hereto as Exhibit B.



Borrower:

 

Silicon:

CHYRON CORPORATION

 

SILICON VALLEY BANK, d/b/a

 

 

SILICON VALLEY EAST

By: /s/ Gerald J. Kieliszak

 

By: /s/ Nancy E. Funkhouser

Gerald J. Kieliszak

 

Nancy E. Funkhouser

Senior Vice President & Chief Financial Officer

 

Title: VP

 

821126.3

4

--------------------------------------------------------------------------------

 

 

Exhibit 7-3

Chyron Corporation

Series C and Series D Debentures

Series C 7% Convertible Subordinated Debentures due 12/31/2005 issued 2/27/2004*





























Ser. C

Interest

Interest

Book Value







Debentures

for Period

for Period

at 12/31/05



Deb. #

Debenture Holder

Original Prin.

2/1/04-1/31/05

2/1/05-12/31/05

Maturity

















WC-1

WPG Corporate Development Associates IV, L.L.C.

$357,030.82

$25,060.63

$24,474.79

$406,566.24



WC-2

WPG Corporate Development Associates IV (Overseas), L.P.

$86,762.32

$6,090.00

$5,947.64

$98,799.96



WC-3

WPG Corporate Development Associates IV, L.L.C.

$1,015,689.55

$71,293.06

$69,626.45

$1,156,609.06



WC-4

WPG Corporate Development Associates IV (Overseas), L.P.

$241,621.85

$16,959.87

$16,563.40

$275,145.12



WC-5

WPG Enterprise Fund II, L.L.C.

$88,297.94

$6,197.79

$6,052.90

$100,548.63



WC-6

Weiss, Peck & Greer Venture Associates III, L.L.C.

$74,477.39

$5,227.70

$5,105.49

$84,810.58



WC-7

WPG Enterprise Fund II, L.L.C.

$258,315.22

$18,131.61

$17,707.74

$294,154.57



WC-8

WPG Venture Associates III, L.L.C.

$206,476.75

$14,492.97

$14,154.17

$235,123.89







$2,328,671.84

$163,453.63

$159,632.58

$2,651,758.05





* Interest accrues retroactively from 2/1/2004





















































Series D 8% Convertible Subordinated Debentures due 12/31/2006 issued 2/27/2004*















Ser. D

Interest

Interest

Interest

Book Value





Debentures

for Period

for Period

for Period

at 12/31/06

Deb. #

Debenture Holder

Original Prin.

2/1/04-1/31/05

2/1/05-1/31/06

2/1/06-12/31/06

Maturity





























WD-1

Westpool Investment Trust plc

$111,978.43

$8,982.82

$9,676.90

$9,563.43

$140,201.58

WD-2

Westpool Investment Trust plc

$358,099.11

$28,726.41

$30,946.04

$30,583.17

$448,354.73

WD-3

Lion Investments Limited

$53,265.42

$4,272.91

$4,603.07

$4,549.09

$66,690.49

WD-4

Lion Investments Limited

$168,313.33

$13,501.96

$14,545.23

$14,374.67

$210,735.19

WD-5

Christopher R. Kelly

$242,426.85

$19,447.28

$20,949.93

$20,704.27

$303,528.33

WD-6

Christopher R. Kelly

$1,378,413.65

$110,575.21

$119,119.11

$117,722.31

$1,725,830.28





$2,312,496.79

$185,506.59

$199,840.28

$197,496.94

$2,895,340.60



* Interest accrues retroactively from 2/1/2004











